Title: To James Madison from Fulwar Skipwith, 13 May 1813
From: Skipwith, Fulwar
To: Madison, James


Dear Sir,
Montesano. near Baton Rouge May 13. 1813
It is at least irregular that I should presume to address you in recommendation of the merits of a young officer at this Station, when, if to be justified at all, I know that my communication ought with propriety to be directed to the Chief of the War Department; but a review of past things reminds me that I have had the misfortune, as you may remember, to be on hostile terms with Genl. Armstrong; & therefore, tho’ I flatter myself that that enmity may long since have ceased to exist between that Gentleman & myself, yet, I find I sooner overcome the embarrasment, on such an occasion, of writing to you, than to him.
Lt. Jno. S. Brush of New York, since 5 years attatched to the old Regiment of Artillirests, and since some time acting at this post as Assistant to the Depty. Qr. M. Genl. for this Military Division is anxious to transfer his services to one of the Armies employed against Canada: I have reason to know that he is much esteemed by the commanding Genl. in this quarter, as well as by all his brother officers. His practical knowledge & very remarkable order & application in the discharge of all the details of his duties, & in addition to this, the inventive & mathematical genius for which he is distinguished, would rank him, in my humble opinion, among the fittest officers of his grade to be employed in an Army & upon a service, on which the safety, honor, & prospects of our Country, so essentially depend. I do, therefore, flatter myself that through you this testimony to the promising talents & merits of Lt. Brush, originating solely in the impartial & favorable opinion I entertain of them, may contribute to induce the Secrety. of War, if inconsistent with military propriety to promote at least, to comply with Lt. Brushe’s wishes, to be transferred to a Theatre in the North, where he might soon hope to distinguish himself in the service of his Country.
May I hope, Sir, to be most respectfy, but affecty remembered to Mrs. Madison and that you will believe me at all times & in all situations with the highest attatchment & consideration, Yr: mo: ob: Servt.
Fulwar Skipwith
